DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communication filed 03/31/2022. Claims 1, 3-4, 8-12, 14-15 and 17-20 are amended, claims 21-26 are newly added and claims 1-26 are now pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/31/2022, with respect to 35 U.S.C. 112(f) claim interpretation, 35 U.S.C. 101 (Abstract Idea) and 35 U.S.C. 103 rejection of amended claims 1-20 have been fully considered and in response to amendments arguments are persuasive.  Therefore, the 112(f) claim interpretation and the respective 112(b) and 103 rejections are herein withdrawn. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Closest prior arts of record are Kutner (US2020/0213334) and Ramachandran (WO2016/058631). 
Kutner discloses storing IP addresses from which requests are originating along with their frequency and fail rate. Higher than average frequency combined with higher than average fail rate can suggest an ongoing attack from that IP address. In considering the attempts themselves, other relevant metadata including the website where the authentication is being attempted, the time of the attempt, the set of credentials that were used in the attempt, a determination of whether the attempt was successful or not, whether the account exists or does not exist on the target website. 

Ramachandran discloses that upon receiving an IKE INIT message, IKE aggregation point under an overload (or congestion) condition searches the blacklist for the source information in the received IKE INIT message. If the search yields a match, the IKE INIT message is rejected by issuing an initiation failure response (i.e. IKE INIT failure response) and terminating processing of the rejected IKE INT message. The matching source information is present in the blacklist when the client has previously sent an IKE INIT message followed by an IKE AUTH message, upon which the requested authentication has failed.

The closest prior arts fail to anticipate or, in combination together fail to render obvious claim 1, similarly stated in claim 12,  because among other features, claim 1 recites:
“…an analyzer module configured to,
analyze events in the event cache to determine a number of identity-not-found failures corresponding to a first address;
identify a triggering event in response to the number of identity- not-found failures exceeding a threshold; 
and in response to the triggering event, add the first address to a block list;
and a query module configured to, in response to a query from the authentication module for a specified address, 
determine whether the specified address is present in the block list; and
in response to the specified address being present in the block list,
if the credentials provided from the requestor address are not
found in the store of credentials, instruct the authentication system to transmit the
authentication failure response to the requestor address, and
if the credentials provided from the requestor address are found in
the store of credentials, instruct the authentication system to selectively transmit the
authentication success response to the requestor address”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494